Citation Nr: 1113285	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected high frequency hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO).     

In February 2011, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge via video-conference.  A copy of the hearing transcript is of record and has been reviewed.      

The Veteran also appealed with respect to the denial of service connection for tinnitus; however, in a November 2007 rating decision, the RO granted service connection for such disability and assigned a 10 percent rating.  Therefore, the issue of entitlement to service connection for tinnitus is no longer on appeal.

The Board also notes that the Veteran submitted timely notice of disagreements (see May 2008 and July 2008 "Statement in Support of Claim," VA Form 21-4138) regarding the denial of his service connection claims for a left chest scar, left wrist scar, and a nervous condition (see April 2008 Rating Decision and June 2008 Decision Notice Letter).  In July 2009 and February 2010, the RO issued statement of the cases regarding such denials, pursuant to 38 C.F.R. § 19.29 (2010).  However, the Veteran has not filed a timely substantive appeal regarding the denials of service connection for a left chest scar, left wrist scar, and/or a nervous condition so as to perfect his appeal.  38 C.F.R. § 20.200 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that these issues remain on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as these issues.  Therefore, the issues on appeal are appropriately captioned above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing loss and hypertension.  He also seeks entitlement to a compensable rating for service-connected high frequency hearing loss of the right ear.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection and increased rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the record reveals that the Veteran was last afforded a VA examination for his service-connected high frequency hearing loss of the right ear in October 2007.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Since the Veteran's October 2007 VA examination, he has indicated that his condition has worsened in severity.  See December 2007 "Appeal to the Board of Veterans Appeals," VA Form 9; February 2011 Board Hearing Transcript.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected right ear hearing loss disability.  

With regard to the Veteran's left ear hearing loss, he claims that such is due to acoustic trauma in service.  See December 2007 "Appeal to the Board of Veterans Appeals," VA Form 9.  As such, he was provided with a VA examination in October 2007; however, at that time he did not meet VA's definition of hearing loss as provided by 38 C.F.R. § 3.385.  Since such time, the Veteran alleges that his left ear hearing loss has increased in severity.  Therefore, the Board finds that a VA examination is necessary in order to determine whether the Veteran has left ear hearing loss as defined by VA regulations that is related to his military service, to include acoustic trauma.  
 
Further review of the Veteran's claims folder indicates that during his February 2011 Board hearing, the Veteran indicated that he received private treatment for his hypertension at Mobile Mental Health in the 1980s and continues to receive treatment for his hypertension at the Franklin Clinic.  Additionally, the Veteran indicated that he received treatment at the Mobile VA Outpatient Clinic for his hypertension.  See February 2011 Board Hearing Transcript.  Therefore, a remand is necessary in order to obtain such outstanding records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the Veteran's treatment records regarding his hypertension from the Mobile VA Outpatient Clinic and associate these records with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization, the AMC/RO should also obtain the Veteran's private treatment records at Mobile Mental Health as early as the 1980s regarding his hypertension, and associate these records with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any necessary authorization, the AMC/RO should also obtain the Veteran's private treatment records regarding his hypertension at the Franklin Clinic, and associate these records with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  The Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected right ear hearing loss and the current nature and etiology of his left ear hearing loss.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner, to include audiometric testing (puretone and speech recognition testing), should be conducted in conjunction with the examination.

With regard to the Veteran's left ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that any current left ear hearing loss is related to the Veteran's service, to include acoustic trauma.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left ear hearing loss and the continuity of symptomatology.  A complete rationale for any opinion expressed should be included in the examination report.  

The examiner should also comment on any functional impairment that the Veteran experiences as a result of his hearing loss as well as the impact his hearing loss has on his employability.  A complete rationale for any opinion expressed should be included in the examination report.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


